IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2017-CP-00664-COA

TOMMIE GONZALEZ JORDAN A/K/A                                               APPELLANT
TOMMIE JORDAN A/K/A TOMMIE G. JORDAN
A/K/A TOMMIE GONZALES JORDAN

v.

STATE OF MISSISSIPPI                                                         APPELLEE

DATE OF JUDGMENT:                         04/21/2017
TRIAL JUDGE:                              HON. JAMES LAMAR ROBERTS JR.
COURT FROM WHICH APPEALED:                MONROE COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   TOMMIE GONZALEZ JORDAN (PRO SE)
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: JEFFREY A. KLINGFUSS
NATURE OF THE CASE:                       CIVIL - POST-CONVICTION RELIEF
DISPOSITION:                              AFFIRMED - 08/14/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE GRIFFIS, P.J., BARNES AND GREENLEE, JJ.

      BARNES, J., FOR THE COURT:

¶1.   On September 16, 2008, Tommie Jordan pleaded guilty to burglary of a dwelling. The

Monroe County Circuit Court sentenced him to twenty-five years, with five years to be

served in the custody of the Mississippi Department of Corrections (MDOC), twenty years

suspended, and five years of post-release supervision (PRS). He was also ordered to pay

fines and restitution and to complete an adult basic-education program to obtain a general

education degree (GED).

¶2.   After Jordan violated several PRS conditions, the State filed a petition to revoke his

PRS and impose Jordan’s suspended sentence. A revocation hearing was held on February
28, 2011. Jordan was cited for the following violations: failure to report to his probation

officer, possession of cocaine and paraphernalia, operation of a vehicle under the influence,

operation of a vehicle with no drivers license, disorderly conduct, failure to comply, failure

to use a turn signal, delinquency of fines, and the failure to obtain his GED. The trial court

accepted the State’s recommendation that Jordan be placed in MDOC custody for twenty

years, but upon successful completion of a long-term drug and alcohol rehabilitation

program, the remainder of Jordan’s sentence would be suspended and he would be placed

on five years of PRS.

¶3.    Jordan completed his rehabilitation program and was again released to PRS, but he

was later jailed for failure to pay court costs, fees, and restitution. Jordan also failed a drug

test and did not notify his probation officer as to a change in residence. After a hearing on

October 15, 2014, the trial court again revoked Jordan’s sentence and, based on the State’s

recommendation, ordered Jordan to be placed in a technical violation center for ninety days.

After serving the ninety days, the remainder of Jordan’s sentence was to be suspended, and

he was to serve five years of PRS.

¶4.    When Jordan failed to report to his probation officer on several occasions, failed to

register as a sex offender, and was arrested and charged with breaking and entering a

dwelling and strong-arm robbery, the State filed a third petition for revocation. After a

revocation hearing on October 16, 2016, the court revoked his suspended sentence and

ordered Jordan to serve the remainder of his sentence (nineteen years) in MDOC custody.

¶5.    On January 20, 2017, Jordan filed a motion for post-conviction relief (PCR), claiming



                                               2
the trial court erred in revoking his sentence because it was only his second technical

violation; therefore, he argued he should have been sentenced to no more than 120 days in

a technical violation center. See Miss. Code Ann. § 47-7-37(5)(a) (Rev. 2015). The trial

court denied the motion, holding that the court “had authority to impose any and all of the

sentence since it found that [Jordan] had committed a felony[.]” Jordan appeals the court’s

decision.

¶6.    We find no merit to Jordan’s claim and affirm the judgment.

                                STANDARD OF REVIEW

¶7.    In reviewing the denial of a PCR motion by a trial court, we “will only disturb the trial

court’s factual findings if they are clearly erroneous.” Kennedy v. State, 179 So. 3d 82, 83

(¶5) (Miss. Ct. App. 2015) (citing Doss v. State, 19 So. 3d 690, 694 (¶5) (Miss. 2009)).

“Matters of law, however, are reviewed de novo.” Id.

                                       DISCUSSION

¶8.    Jordan argues that the trial court’s revocation of his sentence was erroneous for two

reasons. First, he contends that this was only his second technical violation; therefore, the

court should have imposed a sentence of 120 days in a technical violation center. Section 47-

7-37(5)(a) provides in part:

       If the court revokes probation for a technical violation, the court shall impose
       a period of imprisonment to be served in either a technical violation center or
       a restitution center not to exceed ninety (90) days for the first technical
       violation and not to exceed one hundred twenty (120) days for the second
       technical violation. For the third technical violation, the court may impose a
       period of imprisonment to be served in either a technical violation center or a
       restitution center for up to one hundred eighty (180) days or the court may
       impose the remainder of the suspended portion of the sentence.


                                               3
(Emphasis added). As the State observes, however, the record clearly shows that this was

Jordan’s third revocation hearing, each of which involved multiple technical violations. In

response, Jordan claims in his reply brief that he should only have been sentenced to 180

days. We find the statute clearly affords the trial court discretion to impose the remainder

of a defendant’s suspended sentence upon a finding that a probationer has committed a third

or subsequent technical violation. See Walker v. State, 230 So. 3d 703, 706 (¶13) (Miss.

2017). Therefore, this argument is without merit.

¶9.    Jordan also contends that the two 2016 felony charges for burglary and strong-arm

robbery were dismissed before his revocation hearing; therefore, there was no third violation,

and the court had no basis for revocation. We find no evidence in the record that these

charges were dismissed. Also, at the October 16, 2016 revocation hearing, the State

explicitly informed the trial court that it intended to pursue the charges before a grand jury.

¶10.   Moreover, Mississippi Code Annotated section 47-7-37.1 (Rev. 2015) states that “if

a court finds by a preponderance of the evidence, that a probationer or a person under post-

release supervision has committed a felony or absconded, the court may revoke his probation

and impose any or all of the sentence.” At the revocation hearing, a police officer testified

that Jordan’s neighbor called to report a break-in and robbery, and she identified Jordan, who

was spotted a block away by police. When asked to stop, Jordan fled from the officers. The

Mississippi Supreme Court has held: “A probationer does not have to be convicted of a

crime to be in violation of his probation but, rather, probation may be revoked when it is

more likely than not that a violation occurred.” McCalpin v. State, 166 So. 3d 24, 26-27 (¶7)



                                              4
(Miss. 2013).

¶11.   Finding the trial court did not err in denying Jordan’s PCR motion, we affirm the

judgment.

¶12.   AFFIRMED.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., CARLTON, FAIR, WILSON,
GREENLEE, WESTBROOKS AND TINDELL, JJ., CONCUR.




                                           5